UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6910


FEDERICO RIVERA,

                    Petitioner - Appellant,

             v.

BRIAN DOBBS, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Sherri A. Lydon, District Judge. (5:20-cv-01002-SAL)


Submitted: December 17, 2020                                Decided: December 21, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Federico Rivera, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Federico Rivera, appeals the district court’s order dismissing his § 2241 petition

without prejudice for failure to prosecute under Fed. R. Civ. P. 41(b). We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Rivera v. Dobbs, No. 5:20-cv-01002-SAL (D.S.C. May 20, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                            AFFIRMED




                                           2